Citation Nr: 0532791	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-34 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from September 1971 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for hepatitis C.  


FINDING OF FACT

The competent and probative medical evidence preponderates 
against a finding that the veteran has current hepatitis C 
that is due to any incident or event which arose in his 
military service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records (SMRs) indicate that at the veteran's 
enlistment examination, in September 1971, his abdomen and 
viscera were normal.  On the associated report of medical 
history, the veteran denied having or having had stomach, 
liver, or intestinal problems, or jaundice or hepatitis.  The 
only box checked to indicate "abnormal" on the clinical 
evaluation form was item 39, pertaining to identifying body 
marks, scars, and tattoos.  The summary of defects and 
diagnoses, item 74, reported "tattoos, (r) [right] arm, NCD 
[not considered disqualifying]."

The SMRs do not show any evidence of complaints, treatment, 
or diagnosis of hepatitis C.  On a medical history 
questionnaire dated March 1974, the veteran indicated that he 
did not have liver disease, including infectious hepatitis.  
At the separation examination conducted in August 1974, his 
abdomen and viscera were normal, and he again denied any 
complaints or history referable to hepatitis.  As at his 
entrance examination, item 39 was again checked as 
"abnormal," and the descriptive note indicated "Tattoos R 
arm."

VA treatment records dated January 2002 to December 2002 show 
the veteran was seen for hepatitis C.  In January 2002, the 
veteran reported having a history of hepatitis A, and a 
hepatitis C assessment was conducted.  The examiner noted the 
veteran had risk factors for hepatitis C in that he had 
tattoos, service in Vietnam, and a history of hepatitis A.  
In February 2002, liver function tests were normal but showed 
positive hepatitis C antibodies.  Later that month, a 
hepatitis C consultation was conducted in which the veteran 
reported having no blood transfusions prior to 1992, no 
civilian blood exposure, no intravenous drug use or cocaine 
use, and no unprotected sex or multiple partners.  He also 
reported exposure to blood through airgun vaccine injectors 
in service and having two tattoos; he denied any other body 
piercing.  A CT scan conducted in February 2002 was reported 
as showing a normal sized spleen and liver.  The assessment 
was hepatitis C infection.  In April 2002, a biopsy was 
performed on the veteran's liver which showed portal 
triaditis, or inflammation of the connective tissue in the 
liver, but no fibrosis.  From May to October 2002, the 
diagnosis was chronic hepatitis C with normal liver function 
tests.

In December 2002, the veteran filed a formal claim for 
entitlement to service connection for hepatitis C.  He 
indicated that, while in military service, he went to the 
doctor for a "tropical virus" which he believes was 
misdiagnosed and was really hepatitis C.  

In his August 2003 notice of disagreement, the veteran 
indicated that while in service he was sick and suffered from 
symptoms consistent with those of hepatitis C, and that very 
little was known about hepatitis C at the time.  He also 
stated that he thinks VA should take into consideration that 
the symptoms he had in service and now are consistent.  

The veteran perfected his appeal to the Board in November 
2003.  He indicated that he gave himself the tattoo he had 
prior to service, using his own needle and a new bottle of 
ink.  He also stated that he had never used intravenous drugs 
and that the only risk factors for hepatitis C he has are 
from his military service.  The veteran stated that he shared 
razors and first aid kits with other soldiers, and that 
someone else could have used an instrument and put it back 
into the first aid kit.  

In a written statement dated May 2004, the veteran stated 
that he did not use intravenous drugs or participate in high-
risk sexual behavior before, during, or after military 
service.  He also stated that he had never had a blood 
transfusion.  He said he had done his first tattoo at the age 
of 15, with a clean needle, and that he had received a second 
tattoo in 1995, which was done with a new needle package.  
The veteran reported that during service he was given shots 
with an airgun that was not cleaned after use.  He also 
stated he was hospitalized in service for four days with high 
fever, upset stomach, abdominal and back pain, jaundice, and 
an inability to eat.  

The veteran was afforded a VA examination in July 2004.  The 
examiner reviewed the claims file, noting the veteran was 
hospitalized in November 1971 in service, with a diagnosis of 
rubella.  In regard to the veteran's risk factors for 
hepatitis C, the examiner noted the veteran denied the 
following: a history of blood transfusion or organ transplant 
before 1992, hemodialysis, body piercing, intravenous or 
intranasal drug use, and obvious sexual activity, such as 
homosexual activity or multiple sexual partners.  The 
examiner indicated that the veteran admitted to having 
tattoos on his right forearm, which were self-inflicted, and 
another on his back in 1996.  The veteran also reported the 
multiple injections he received from airguns in service, and 
the examiner noted the veteran underwent a cholecystectomy in 
February 2002.  On examination, liver size was normal to 
palpation and percussion, without abdominal veins.  The 
examiner opined that the veteran's hepatitis C is "less 
likely than not related to military service."  

In September 2004, the veteran submitted another VA Form 9, 
in which he stated that he believes his condition is 
definitely the result of his hospitalization in service.  He 
stated that he was told he had a tropical virus, but 
continued to be sick for about six months.  The veteran also 
stated that he disagreed with the VA examiner's statements 
that he has a recent history of social drinking in that it 
was not true, as he has not drunk in two and a half years.  

In an attachment to VA Form 646, Statement of Accredited 
Representative in Appealed Case, submitted in December 2004, 
the veteran's representative stated that it is well known to 
VA that administering shots by airguns without cleaning them 
in between patients was an accepted and ordinary practice of 
the military.  The representative pointed to, and quoted from 
a paragraph from VA Fast Letter 04-13, dated June 29, 2004, 
which reads, in the original, as follows:  

The large majority of HCV [hepatitis C virus] 
infections can be accounted for by known modes of 
transmission, primarily transfusion of blood 
products before 1992, and injection drug use.  
Despite the lack of any scientific evidence to 
document transmission of HCV with airgun 
injectors, it is biologically plausible.  It is 
essential that the report upon which service 
connection is made includes a full discussion of 
all modes of transmission, and a rationale as to 
why the examiner believes the airgun was the 
source of the veteran's hepatitis C.  

The veteran's representative argued that the July 2004 VA 
examination was incomplete in that the examiner offered no 
rationale in support of his opinion and offered no 
explanation as to how the veteran may have contracted the 
hepatitis C virus if not in service.  He also stated that the 
veteran's previous statements explained why his tattoos 
should not be considered risk factors for hepatitis C and 
there is no evidence of record contradicting his statements.  
In the alternative, the representative stated that there is 
sufficient evidence to grant the veteran's claim based on 
reasonable doubt as there is an absence of any known risk 
factor for hepatitis C either before or after service.

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done.

The record shows the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for hepatitis C.  In a 
February 2003 letter, the RO informed the veteran of the 
types of evidence needed to substantiate his claim as well as 
its duty to assist him in substantiating his claim under the 
VCAA.

While the February 2003 letter did not explicitly ask the 
veteran to provide "any evidence in [his] possession that 
pertain[s] to his claim, see 38 C.F.R. § 3.159(b)(1), the 
October 2003 Statement of the Case (SOC) and July 2004 
Supplemental Statement of the Case (SSOC) contain the 
complete text of 38 C.F.R. § 3.159(b)(1), which contains such 
notice.  All the above notices must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, 19 Vet. App. at 125.  Under these 
circumstances, the Board is satisfied that the veteran has 
been adequately informed of the need to submit relevant 
evidence in his possession.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  For these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on the VA, with no additional benefits flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2005); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2005).  
The veteran's claimed hepatitis C is not one of those 
diseases subject to presumptive service connection.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

Applying the legal criteria above to the instant case, the 
Board finds that, while it appears that the veteran currently 
has hepatitis C, there is no competent and probative medical 
evidence indicating that the veteran's hepatitis C is 
causally related to service.  

As noted above, the veteran's service medical records are 
silent for any complaints, treatment, or diagnosis indicative 
of hepatitis C or any liver problem.  The first indication of 
the veteran's hepatitis C in the evidence of record is shown 
in the VA treatment records dated January 2002 to December 
2003.  During that time, the veteran was diagnosed with 
hepatitis C based upon a positive hepatitis C virus test 
conducted in February 2002.  The Board notes, however, that 
the medical evidence does not show a nexus between the 
veteran's current diagnosis and his periods of active 
military service.  In fact, the evidence of record does not 
contain any medical opinion relating the veteran's hepatitis 
C to service.  

In this regard, the Board notes that the examiner who 
conducted the July 2004 VA examination opined that the 
veteran's hepatitis C is not likely related to his military 
service.  The examiner noted the veteran's denial of certain 
risk factors for hepatitis C, including blood transfusions or 
organ transplants before 1992, hemodialysis, body piercing, 
intravenous or intranasal drug use, and obvious sexual 
activity.  The examiner also noted the veteran admitted to 
having tattoos, as well as a history of recent social 
drinking with heavy alcohol use in the past.  

The Board notes the veteran's statements that his only risk 
factors for hepatitis C are from his military service, 
including a four-day hospitalization, sharing needles and 
razors with other soldiers in his company, and receiving 
multiple vaccinations with an airgun that was not cleaned 
between each use.  The Board also notes that the veteran has 
stated that his tattoos should not be considered risk factors 
since he believes both were done with clean needles.  The 
Board recognizes that the veteran sincerely believes his 
hepatitis C is causally related to service, and more 
specifically believes that his hepatitis C was caused by the 
airgun injections received in service.  However, there is no 
indication that he has the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The Board does note the veteran's representative's statement 
that the July 2004 VA examination was incomplete as the 
examiner did not provide a rationale for his opinion.  In 
support of his argument, the representative pointed to VA 
Fast Letter 04-13, dated June 29, 2004.  The Board notes, 
however, that the VA examiner evaluated the veteran, reported 
the relevant medical history, and reviewed the claims file 
prior to rendering his opinion.  In addition, the examiner 
noted all of the veteran's risk factors for hepatitis C, and 
subsequently rendered an opinion against the likelihood that 
his hepatitis C is related to military service.  In this 
regard, the veteran has acknowledged a history of a self-
administered pre-service tattoo (identified as "tattoos" at 
his service entrance and separation examinations) on his 
right arm, and of acquiring a post-service tattoo on his 
back, in 1995 or 1996.  The June 2004 Fast Letter cited by 
the representative contains additional guidance indicating 
that "HCV can potentially be transmitted with reuse of 
needles for tattoos, body piercing, and acupuncture."

The Board also notes that the veteran was given an 
opportunity to submit evidence in support of his claim, and 
there is no opposing medical opinion in the evidence of 
record linking the veteran's hepatitis C to service.  The 
Board further notes that VA Fast Letters are not mandatory, 
binding authorities, and are, instead, intended to provide 
information and guidance to VA and the Board.  Based upon the 
foregoing, the Board finds that the July 2004 VA examination 
was adequate, as it provided objective clinical findings and 
noted the veteran's risk factors for hepatitis C (which ae 
consistent with the Fast Letter) in support of the opinion 
rendered therein.  We appreciate the forceful advocacy of the 
veteran's representative on his behalf, but it is competent 
medical evidence which must be the basis of our decision.

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for hepatitis C, and the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert, 1 Vet. App. at 
55.  


ORDER

Entitlement to service connection for hepatitis C is denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


